Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.
Status of Examination
	Claims 1-8 are pending, claims 1-2 are withdrawn and claims 3-8 are currently under examination.
	Applicant claims a formulation that comprises triacontanol and additional waxes that are dissolved in a volatile plant essential oil.  The composition has low phytotoxicity, is pesticidal and acts as a plant biostimulant.  Intended uses include application to seeds, roots, foliage, pruning cuts and cuttings.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 3 recites “formulations” as the first word of the claim. It is unclear from this recitation if the claim requires the presence of more than one formulation, or if the 
Claims 4-8 recite the limitation "the application" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-8 require that the application is to seeds, roots, foliage, pruning cuts and cuttings respectively.  Such limitations appear to set forth an intended use (IE to apply the composition of claim 3 to each of the surfaces claimed), but claims 4-8 do not further limit the formulations of claim 3.  Put another way, the recitation of an intended use does not put additional physical changes/limitations to the composition recited in claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  One way Applicant may overcome the rejection is to redraft the claims after this pattern: “A seed, coated (or sprayed/covered/treated) with the formulation of claim 3.”  The next claim could read “Plant roots treated with the formulation of claim 3.”  And so forth and so on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majeed et al. (US 2006/0110481 A1).
The scope and contents of the claims was discussed above.  Majeed et al. teach a composition that comprises oil prepared from vitex agnus castus berry (abstract).  The oil comprises the essential oil alpha-pinene as well as triacontanol and the additional waxes of hexacosanol and octacosanol and as (para [0052], Table 3).  This oil was demonstrated to be pesticidal in that it showed biocidal activity against Propionibacterium acnes and is suggested to have biocidal activity against Staphylococcus aureus and Escherichia coli (para [0001], [0050]-[0051], Table 1, claims 4-6).  The oil was safe enough to apply to the skin of patient so must have reduced phytotoxicity (claim 8).  Regarding the intended uses of the composition of application to In re Spada¸ 911 F.2d 705, 709 (Fed. Cir. 1990).  Thus, the disclosure of Majeed et al. anticipates the formulations of claims 3-8.
Conclusion
No claims are currently allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699